Exhibit 10.9

 



CONSULTING SERVICES AGREEMENT

 

This Consulting Services Agreement (this “Agreement”) is entered into as of this
2nd day of December, 2015, by and between Walgreens Boots Alliance, Inc., a
Delaware corporation, on behalf of itself and its subsidiaries and affiliates
(the “Company”), and Timothy J. Theriault (“Consultant”).

 

WHEREAS, Consultant was previously employed by the Company as its Global Chief
Information Officer through May 31, 2015 (the “Employment Termination Date”);
and most recently served as a consultant to the Company for a five-month term
ending October 31, 2015, pursuant to a prior Consulting Services Agreement (the
“Prior Agreement”);

 

WHEREAS, the parties desire that Consultant shall continue to perform consulting
services; and

 

WHEREAS, both parties wish to enter into this Agreement to govern the terms and
conditions of this arrangement.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

 

1.                  Consulting Services Effective Date. The “Consulting Services
Effective Date” of this Agreement shall be November 1, 2015.

 

2.                  Services. During the Term (as defined in Section 4 below),
Consultant agrees to make Consultant’s personal services (the “Services”)
available to the Company to provide advice and counsel to the Chief Executive
Officer of the Company, the highest ranking IT officer of the Company, and/or
one designee of each of them on such matters as they deem appropriate, including
providing input for global involvement of architectural/technology choices,
including software approach and advising on transformational programs; advising
and supporting the cyber-security program; advising on merger and acquisition
integration and Global Platform Strategy matters. Consultant agrees to devote
sufficient time and attention to the performance of the Services; it being
understood that Consultant shall not devote more than an average of two days per
week towards the Services, which in any case is expected to be 20% or less of
the average level of services performed by Consultant for the Company over the
36-month period ending on the Employment Termination Date. The Company agrees to
provide Consultant with access to all information necessary for him to render
such Services.

 

3.                  Consideration.

 

(a)                Fees. As consideration for the Services, the Company shall
pay Consultant at the rate of $40,000 per month, with a pro-rated amount to be
paid for any partial month during the Term. The monthly fee for each month of
the Term shall be processed during the last week of the month and paid on or
before the fifth business day of the following month.

 



 

 

(b)               Expenses. Consultant shall be reimbursed all pre-approved,
reasonable expenses incurred by Consultant in the performance of the Services,
in accordance with the Company’s business expense policies and guidelines.

 

(c)                Taxes. Consultant shall be responsible for all income and
other taxes due to any taxing authority with respect to the fees provided
hereunder. The Company is not required to pay nor will Consultant invoice the
Company for sales tax on Services. Each party shall be responsible for the
payment of other taxes, if any, imposed upon it in connection with, or as a
result of, this Agreement, except as provided in Section 5 of Consultant’s May
26, 2015 Separation Agreement.

 

4.                  Term Of Agreement. This Agreement will commence on the
Consulting Services Effective Date and shall continue through October 31, 2016
(the “Term”); provided that either party may terminate the Term prior to October
31, 2016 upon written notice delivered to the other party at least two months
prior to the date of such termination. Following the completion of the Term,
this Agreement shall automatically continue in two-month increments (such
additional period of time, the “Extended Term”), subject to either party’s
continuing right to terminate this Agreement at any time during the Extended
Term upon two months’ written notice delivered to the other party. All
references in the remainder of this paragraph and the remainder of this
Agreement to the Term shall include any Extended Term. The Term shall expire
immediately upon Consultant’s death. Fees shall be paid until the Term ends or
expires for any reason.

 

5.                  Termination. Upon termination of this Agreement, the Company
shall pay Consultant for fees and expenses incurred up to and including the end
or expiration of the Term. Pursuant to its terms, Section 6 below will survive
any expiration or termination of this Agreement.

 

6.                  Restrictive Covenants; Confidential Information. During the
Term, Consultant shall remain subject to all continuing restrictive covenants
and other continuing obligations as a former employee of the Company, including
but not limited to all obligations included or referenced in the
Non-Competition, Non-Solicitation and Confidentiality Agreements that Consultant
agreed to in connection with restricted stock unit awards granted to him (the
“Non-Compete Agreements”). It is understood and agreed that the duration of each
of Consultant’s post-employment obligations under the Non-Compete Agreements
shall continue until the later of (i) the end of the restricted period(s) under
the Non-Compete Agreements as measured from Consultant’s May 31, 2015 Employment
Termination Date or (ii) the end or expiration of the Term of this Agreement.
Consultant shall also be independently subject under this Agreement to the
obligation to maintain the confidentiality of all Confidential Information (as
defined in Section 7 below) during the Term and at all times thereafter.

 



2

 

7.                  Company Property. On or before the last day of the Term,
Consultant shall, to the extent not previously returned or delivered: (a) return
all equipment, records, files, documents, data, programs or other materials and
property in Consultant’s possession, custody or control which relates or belongs
to the Company or any one or more of its affiliates, including, without
limitation, all, Confidential Information (defined below), computer equipment,
access codes, messaging devices, credit cards, cell phones, keys and access
cards; and (b) deliver all original and copies of confidential information,
electronic data, notes, materials, records, plans, data or other documents,
files or programs (whether stored in paper form, computer form, digital form,
electronically or otherwise, on Company equipment or Consultant’s personal
equipment) that relate or refer in any to (1) the Company or any one or more of
its affiliates, its business or its employees, or (2) the Company’s Confidential
Information or similar information. By signing this Agreement, Consultant
represents and warrants that Consultant has not retained and has or shall timely
return and deliver all the items described or referenced in subsections (a) or
(b) above; and, that should Consultant later discover additional items described
or referenced in subsections (a) or (b) above, Consultant shall promptly notify
the Company and return/deliver such items to the Company. “Confidential
Information” means information (1) disclosed to or known by Consultant as a
consequence of or through his employment with the Company or one of its
affiliates; and (2) which relates to any aspect of the Company’s or an
affiliate’s business, research, or development, and shall include, but is not
limited to, the Company’s or an affiliate’s trade secrets, proprietary
information, business plans, marketing plans, financial information, employee
performance, compensation and benefit information, cost and pricing information,
identity and information pertaining to customers, suppliers and vendors, and
their purchasing history with the Company, any business or technical
information, design, process, procedure, formula, improvement, or any portion or
phase thereof, that is owned by or has, at the time of termination, been used by
the Company, any information related to the development of products and
production processes, any information concerning proposed new products and
production processes, any information concerning marketing processes, market
feasibility studies, cost data, profit plans, capital plans and proposed or
existing marketing techniques or plans, financial information, including,
without limitation, information set forth in internal records, files and
ledgers, or incorporated in profit and loss statements, fiscal reports, business
plans or other financial or business reports, and information provided to the
Company or an affiliate by a third party under restrictions against disclosure
or use by the Company or others. Nothing in this Section shall be construed,
however, to require Consultant to return to the Company any publicly available
information or other information Consultant obtained by reason of his ownership
of Company stock or debt.

 

8.                  Warranties. Consultant warrants that the Services (a) will
be performed in a diligent and professional manner; (b) will conform to the
provisions of this Agreement; and (c) will be performed in accordance with
applicable laws.

 

9.                  General Provisions.

 

(a)                Independent Contractor. Consultant understands and agrees
that Consultant is serving as an independent contractor of the Company during
the Term, and that Consultant is not an employee of the Company. Consultant
further understands and agrees that the Company will not withhold any income or
other taxes from the fees paid hereunder and that Consultant is responsible for
paying Consultant’s own income, social security, Medicare and other applicable
taxes. Consultant further understands and agrees that Consultant will not have
any right to the benefits under, or rights and privileges to participate in, the
Company’s employee benefit plans (all of which are made available only to the
Company’s employees), except as provided to him (i) as a former employee of the
Company pursuant to the applicable plans or (ii) pursuant to the accompanying
Separation Agreement. Consultant further agrees that any future reclassification
of Consultant from independent contractor to employee status by a taxing
authority will not confer upon Consultant eligibility for any retroactive or
prospective Company benefits.

 



3

 

(b)               Intellectual Property. Consultant agrees that all patentable
or copyrightable ideas, writings, drawings, inventions, designs, parts, machines
or processes developed solely as a result of, or in the course of, the Services
shall be the property of the Company. Consultant herewith assigns all rights in
such intellectual property to the Company, and shall supply all assistance
reasonably requested in securing for the Company’s benefit any patent,
copyright, trademark, service mark, license, right or other evidence of
ownership of any such intellectual property, and will provide full information
regarding any such item and execute all appropriate documentation prepared by
the Company in applying or otherwise registering, in the Company’s name, all
rights to any such item. The Company has the right to grant licenses to make,
use, buy or sell any product or service derived from the Services performed
under this Agreement to its affiliates and subsidiaries.

 

(c)                Conduct. Consultant will comply with all applicable Company
policies during the Term, including, but limited to: (i) no smoking; (ii)
drug-free environment; (iii) dress code; (iv) non-harassment; (v) travel/expense
guidelines; (vi) all safety and security policies (including a prohibition
against weapons), and (vii) computer security and use policies.

 

(d)               Non-Assignment. Consultant may not assign or delegate this
Agreement or any of Consultant’s rights or obligations under this Agreement
without the prior written consent of the Company. Any attempted assignment or
delegation without the necessary consent shall be void. Subject to the
provisions of this Section, this Agreement shall be binding upon and shall inure
to the benefit of the parties hereto and their respective successors and
assigns.

 

(e)                Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be considered an original instrument, but all
of which shall be considered one and the same agreement. The parties shall
execute two (2) originals of this Agreement (one for each party), whether or not
executed in counterparts.

 

(f)                Entire Agreement. Except as otherwise specified herein, this
Agreement supersedes all prior understandings and agreements between the parties
with respect to the subject matter hereof and may not be changed or terminated
orally, and no change, termination or attempted waiver of any of the provisions
hereof shall be binding unless in writing and signed by the party against whom
the same is sought to be enforced.

 

(g)               Governing Law. This Agreement shall be interpreted according
to the laws of the State of Illinois.

 

[Signature Page to Follow]

 



4

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties hereto.

 

 



WALGREENS BOOTS ALLIANCE, INC.         By: /s/ Kathleen Wilson-Thompson   Name:
Kathleen Wilson-Thompson   Title: EVP and Global Chief Human Resources Officer  
Dated: 12-2-2015         CONSULTANT         /s/ Timothy J. Theriault   Timothy
J. Theriault   Dated: 12-2-2015  

 



5

 

